Order filed May 7, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00885-CV
                                  ____________

         LESLIE TAYLOR AND KENNARD LAW, P.C., Appellants
                                        V.

  AL DAVIDSON, AMERICAN POSTAL WORKERS UNION, ALF-CIO,
       LOCAL 185, DEA ALBERTSON, COREY JASPER, BARBARA
            VAUGHNS AND DIANN SCURLARK, Appellees


                    On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-11524

                                    ORDER

      The notice of appeal in this case was filed November 1, 2019, on behalf of
Leslie Taylor, plaintiff, and her counsel, Kennard Law, P.C. It is brough t from an
order signed October 2, 2019, denying “Plaintiff’s Bill of Review and Motion for
Reconsideration.” The subject of the motion was the trial court’s order of July 18,
2019, awarding attorney’s fees and sanctions “against Plaintiff and Plaintiff’s
attorney Alfonso Kennard, Jr.”

      On February 12, 2020, a brief was filed on behalf of Kennard as appellant.
The brief states Kennard is no longer representing Taylor. On April 21, 2020,
Kennard filed a motion to withdraw from representation of Taylor, which this court
granted. As of this date, new counsel for Taylor has not appeared before this court,
nor has she appeared pro se.

       Unless Leslie Taylor files a brief within 30 days from the date of this order ,
informs this court that she is seeking counsel, or files a motion for extension of
time to file a brief, she will be dismissed from this appeal for want of prosecution.
See Tex. R. App. P. 42.3(b). Appellees will be given 30 days to respond after
Taylor’s brief, if any, is filed.

                                    PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.